Citation Nr: 9932673	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  97-05 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for cervicitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to 
November 1982.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which a 
compensable evaluation for cervicitis was denied.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

In her September 1996 notice of disagreement and January 1997 
substantive appeal, the veteran claimed service connection 
for uterine cancer, tubal pregnancy, depression, and loss of 
a reproductive organ, as secondary to the service-connected 
cervicitis.  In addition, the veteran's representative 
asserted in October 1999 that the examination upon which the 
June 1999 denial of service connection for the removal of the 
left fallopian tube and hysterectomy, as secondary to the 
service-connected cervicitis, was based, is insufficient.  
The representative also "appeals all the inferred issues 
that should have been, but were not, considered by the [RO]" 
including:  extra-schedular consideration for any service 
connected condition or combination of service connected 
conditions; entitlement to individual unemployability; 
entitlement to secondary service connection for any non-
service-connected disability that may have been caused or 
aggravated by a service-connected condition; entitlement to 
prestabilization, convalescence or hospitalization benefits 
under 38 C.F.R. §§ 4.28, 4.29, and 4.30; and "consideration 
of benefits based on statues (sic), regulations, and 
directives of which the veteran may be unaware, in part, 
because the issues in this case were inadequately 
adjudicated."  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected cervicitis is currently manifested 
by symptoms that do not require continuous treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the service 
connected cervicitis has not been satisfied.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.31, 4.116, Diagnostic Code 7613 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

Regulations require review of the recorded history of a 
disability.  However, they do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  A rating decision dated in December 1983 
originally granted service connection for cervicitis.  A 
noncompensable evaluation was assigned, and has been 
confirmed and continued to the present.

The veteran has appealed the assignment of the noncompensable 
evaluation for the service-connected cervicitis.  In 
particular, she avers that the condition bothers her all the 
time and requires continuous treatment, which she provides 
herself.  However, the medical evidence of record does not 
show that the criteria for compensable evaluation of this 
condition are met. 

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ Part 4 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness of these systems in self-
support.  38 C.F.R. § 4.10 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).

The general criteria provided for disease, injury, or 
adhesions of female reproductive organs provides that a 30 
percent evaluation is warranted for "[s]ymptoms not 
controlled by continuous treatment," a 10 percent evaluation 
is warranted for "[s]ymptoms that require continuous 
treatment," and a noncompensable evaluation is warranted for 
"[s]ymptoms that do not require continuous treatment."  
38 C.F.R. § 4.116, Diagnostic Code 7613 (1999).  The Schedule 
stipulates that diagnostic codes 7610 through 7615 be rated 
according to this general criteria.  The veteran's 
disability, cervicitis, has been assigned a noncompensable 
evaluation under Diagnostic Code 7612, which covers disease 
or injury of the cervix.

The veteran avers that she experiences constant problems with 
her cervicitis that require continuous treatment.  However, 
the medical evidence of record does not concur.  Rather, the 
medical evidence of record establishes that her service-
connected cervicitis is essentially asymptomatic.  First, the 
medical evidence shows that while she has reported with 
complaints of pain, with one exception, other conditions were 
diagnosed and treated.  Second, to the extent that cervicitis 
was diagnosed, the available treatment records simply do not 
show that she was in continuous treatment for this condition, 
or that she was instructed or was prescribed medication or 
other therapy with which to treat herself continuously. 

Outpatient records show that she reported for emergency care 
in February 1995 with complaints of lower abdominal pain.  
The examiner diagnosed dysmenorrhea.  In April 1995, she 
again presented with complaints of pelvic pain and bloating 
that she reported had lasted two weeks.  The examiner 
recorded an impression of a normal gynecological examination 
but noted the presence of multiple cervical pimples.  
Clinical results show that a morphologic diagnosis was 
deferred; and, additional tests were ordered.  However, 
results of clinical tests from cytopathology, dated in the 
same month, indicate a negative diagnosis.  In addition, 
later records of hospitalization for a gunshot wound and 
polysubstance abuse show no complaints of or treatment for 
cervicitis in September and October 1995.  Moreover, results 
of Papanicolaou test and cultures reported within normal 
limits during further hospitalization for polysubstance abuse 
in May-June 1996.  Thereafter, outpatient records show 
diagnoses of cervicitis in December 1997, Trichomonas 
vaginitis in February 1998, and rule out cervicitis in April 
1998.  Finally, outpatient records dated in July 1998 reveal 
no complaints of or treatment for cervicitis.  A single 
episode of documented diagnosis of and treatment for 
cervicitis -- without evidence of continuous treatment, or 
treatment prescribed to be self-administered continuously -- 
simply does not meet the criteria for the assignment of a 
compensable evaluation, as the rating schedule requires 
continuous treatment for the assignment of such a disability 
evaluation.

VA hospital records reveal the veteran underwent a total 
vaginal hysterectomy in August 1998.  In an addendum to an 
October 1998 VA examination report, the examiner noted that 
the hysterectomy was secondary to dysmenorrhea and 
menorrhagia.  An operative report is of record and shows that 
part or the entire cervix may have been removed in the course 
of this operation.  Nonetheless, even if part of the cervix 
remains, the most recent medical evidence of record, 
including September 1998 postoperative outpatient records and 
the October 1998 report reflect no complaints of, treatment 
for, or diagnoses of cervicitis.  Rather, the September 1998 
entry shows and assessment of a negative "postop."  And, 
while the October 1998 report shows that the veteran 
complained of cramping and passing clots with menses, the 
examiner diagnosed no abnormalities, defects, or diseases-
including cervicitis.

After consideration of the evidence, the Board finds that the 
criteria for a compensable evaluation for the service-
connected cervicitis are not met.  Specifically, the medical 
evidence of record establishes that the veteran's cervicitis 
is currently asymptomatic.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are available for 
disease, injury, or adhesions of female reproductive organs.  
However, the medical evidence reflects that the required 
manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has required 
hospitalization, but the medical evidence of record 
establishes that the treatment required-with only the one 
exception-has been for disabilities and conditions other 
than the service-connected cervicitis.  In addition, it has 
not been shown that she requires frequent treatment for this 
disability.  The veteran has not contended, nor does the 
evidence demonstrate, that her service-connected cervicitis 
prevents her from being employed, or that it interferes with 
her ability to perform employment.  Thus, the Board cannot 
find medical evidence that the impairment resulting from the 
service-connected cervicitis, alone, interferes markedly with 
her employment.  Rather, for the reasons noted above, the 
Board concludes that the impairment resulting from the 
service-connected cervicitis is adequately compensated by the 
zero percent schedular evaluation under Diagnostic Code 7613.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1991) is not warranted in this case.

The veteran's representative has averred that the RO formed 
an impermissible medical opinion in its statement that "[a] 
higher evaluation of 10 percent is not warranted unless 
continuous treatment is required."  The RO made this 
statement in the "Reasons and Bases" part of its June 1999 
supplemental statement of the case.  The Board advises the 
representative that the RO is simply quoting from the 
Schedule, under the general rating criteria for disease, 
injury, or adhesions of female reproductive organs, under 
which Diagnostic Code 7613 falls.  The Board has also quoted 
from the rating criteria, above.  As such, Board thus finds 
the RO's statement did not form a medical opinion within the 
meaning of Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

ORDER

A compensable rating for cervicitis is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

